Case 20-11615-KHK   Doc 91    Filed 11/05/20 Entered 11/05/20 12:41:34   Desc Main
                             Document      Page 1 of 4
Case 20-11615-KHK   Doc 91    Filed 11/05/20 Entered 11/05/20 12:41:34   Desc Main
                             Document      Page 2 of 4
Case 20-11615-KHK   Doc 91    Filed 11/05/20 Entered 11/05/20 12:41:34   Desc Main
                             Document      Page 3 of 4
Case 20-11615-KHK   Doc 91    Filed 11/05/20 Entered 11/05/20 12:41:34   Desc Main
                             Document      Page 4 of 4
